Citation Nr: 0018543	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-05 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the hands.

2.  Entitlement to service connection for residuals of left 
shoulder and left elbow injuries.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to February 
1946.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in April 1996 and February 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1. There is no competent medical evidence of a nexus between 
current degenerative joint disease of the hands and the 
veteran's period of active service.

2. There is competent medical evidence of a nexus between 
current disorders of the left shoulder and left elbow and 
injuries which the veteran sustained during active 
service. 

3. An unappealed April 1987 rating decision denied 
entitlement to service connection for arthritis of the 
back.

4. Additional evidence submitted since April 1987 concerning 
the veteran's back does not tend to establish any material 
fact which was not already of record and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

5. An unappealed April 1987 rating decision denied 
entitlement to service connection for a cervical spine 
disorder.

6. Additional evidence submitted since April 1987 concerning 
the veteran's cervical spine is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

7. There is competent medical evidence of a nexus between a 
current cervical spine disorder and injuries which the 
veteran sustained during active service.



CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
degenerative joint disease of the hands is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
residuals of left shoulder and left elbow injuries is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  A rating decision in April 1987, which denied entitlement 
to service connection for arthritis of the back, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1999).

4.  The evidence received since the April 1987 rating 
decision concerning the veteran's back is not new and 
material, and the veteran's claim of entitlement to service 
connection for a back disorder is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

5.  The evidence received since the April 1987 rating 
decision regarding the veteran's cervical spine is new and 
material, and the veteran's claim of entitlement to service 
connection for a cervical spine disorder is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

6.  The claim of entitlement to service connection for a 
cervical spine disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service-Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Certain 
chronic diseases, such as arthritis, may be presumed to have 
been incurred in service if manifest to a compensable degree 
(10 percent) within one year of discharge from service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1999).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  See 38 C.F.R § 3.303(b).  

The threshold question, however, is whether the veteran has 
presented well-grounded claims for service connection.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for each of his 
claims for service connection to be well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be evidence of 
incurrence or aggravation of a disease or injury in service, 
as shown through lay or medical evidence.  Third, there must 
be evidence of a nexus or relationship between the in-service 
injury or disease and the current disorder, as shown through 
medical evidence.  See Epps v. Gober, 126 F.3d 1464, 1468 
(1997).  Alternatively, a claim may be well grounded by 
showing a link to service based upon the application of the 
rule for chronicity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488, 495-497 
(1997).


A.  Degenerative joint disease of the hands

The February 1998 rating decision on appeal declined to 
reopen the veteran's claim for service connection for 
degenerative joint disease of the hands on the basis of new 
and material evidence.  In characterizing the issue as a new 
and material evidence claim, the RO found that an April 1996 
rating decision which denied service connection a bilateral 
hand condition was final.  The Board disagrees, because the 
veteran properly perfected an appeal with respect to the 
April 1996 rating decision.  In this regard, the veteran 
submitted a notice of disagreement after being notified of 
that decision.  After a statement of the case was issued in 
June 1996, the veteran submitted a VA Form 21-4138 (Statement 
in Support of Claim) in June 1996 expressing his intent to 
continue his appeal concerning his claim for service 
connection for a bilateral hand condition.  The Board finds 
that that statement constituted a substantive appeal.  See 
38 C.F.R. § 20.200 (1999).  Accordingly, the April 1996 
rating decision is not final and the claim of entitlement to 
service connection for degenerative joint disease of the 
hands is still in appellate status. 

In his initial claim filed in November 1995, the veteran 
indicated that he injured both hands in two automobile 
accidents and in a train wreck while on active duty.  The 
veteran submitted newspaper articles about a train wreck in 
Utah while he was on active duty.  The veteran's service 
medical records, however, are negative for any complaint, 
treatment or finding for any injury involving the hands.  A 
separation examination performed in February 1946 reported 
that the veteran's musculoskeletal system was normal.  
Nevertheless, for the purpose of the well grounded claim 
analysis, the Board will assume that the veteran did sustain 
some injury to the hands during active service. 


In connection with this claim, the veteran was afforded a VA 
examination in December 1996.  During the interview, the 
veteran related that he was involved in three separate 
accidents while on active duty, including two automobile 
accidents and a train wreck.  He stated that he injured his 
hands during the accidents, but did not seek medical 
treatment while in service.  The examiner commented that the 
history was obtained by the veteran, and that the claims file 
was not available for review.  Physical examination revealed 
degenerative joint disease of both hands.  The examiner 
opined that the veteran's degenerative joint disease was due 
to the natural degenerative process, and not a result of 
injury.  

As the examiner in December 1996 did not find a link between 
current degenerative joint disease of the hands and the 
injuries which the veteran claimed to have sustained in 
service, and because no other physician has found such a 
link, there is no competent evidence of  a nexus between a 
current disability of the hands and the veteran's active 
service or the one year presumptive period following his 
separation from service.  

Lay statements by the veteran and his wife are also of 
record.  In a statement dated in December 1996, the veteran's 
wife stated that they had been married since June 1947, 
during which time she noticed that the veteran had had 
problems with his hands.  She indicated, however, that she 
could not say when these problems began.  The veteran also 
submitted written statements in which he claimed that his 
current degenerative joint disease of the hands resulted from 
the alleged accidents while on active duty.  Thus, the only 
evidence of record which attributes the veteran's 
degenerative joint disease to service are the veteran's own 
lay statements.  The veteran, however, as a lay person, is 
not competent to offer a medical opinion on an issue of 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993) (lay assertions of medical etiology cannot 
constitute evidence to render a claim well grounded under 
section 5107(a)).  Hence, the Board finds that the veteran's 
claim for service connection for degenerative joint disease 
of the hands is not well grounded and must be denied on that 
basis.  38 U.S.C.A. § 5107(a).  


The Board is unaware of any information which would put VA on 
notice that additional relevant evidence may exist which, if 
obtained, would well ground the veteran's claim.  See 
generally, McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  The Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to present a well-grounded claim for 
service connection for degenerative joint disease of the 
hands.  Id. 
 

B.  Residuals of left shoulder and elbow injuries

The veteran also contends that he suffers from residuals of 
left shoulder and left elbow injuries sustained in service.  
He maintains that these injuries occurred as a result of the 
two automobile accidents and the train wreck he was involved 
in while on active duty. 

The veteran's service medical records are negative for 
injuries to the left shoulder and left elbow.  However, for 
the purpose of the well grounded claim analysis, the Board 
will assume that the veteran sustained injuries to the left 
shoulder and left elbow while he was on active duty. 

The record shows that the veteran was seen for problems with 
his left shoulder and elbow many years after service.  When 
admitted to Richland Memorial Hospital in August 1974 for 
chest pain, X-ray examination disclosed a 2 cm metallic 
foreign body embedded in the left elbow.  No diagnosis 
concerning the left shoulder or left elbow was provided. 

At the VA examination in December 1996, the examiner noted 
the veteran's history of sustaining a left shoulder injury in 
a train wreck and a left elbow injury in two automobile 
accidents while on active duty.  The examiner stated that the 
veteran's claims file was not available to him.  Physical 
examination revealed that the veteran had more difficulty 
dressing and undressing using his left arm and was unable to 

bring his left hand behind his head.  Examination of the left 
elbow showed no gross deformity, although the tendon was 
palpable and would slip at the medial epicondyle.  The 
veteran was also aware of a popping sensation in this area.  
The examiner indicated that the veteran was scheduled to 
undergo X-rays of the shoulder and elbow.  However, the 
record shows that only the veteran's right shoulder was X-
rayed.  The pertinent examination diagnosis was "status post 
trauma to the left shoulder and left elbow in jeep accident 
and X-ray results are pending." The examiner concluded that 
the veteran's left shoulder problems were probably related to 
the injuries in service.  

The Board finds that the opinion of the VA examiner in 
December 1996 is sufficient to make the veteran's claim for 
service connection for residuals of injuries to the left 
shoulder and left elbow well grounded.  See Hensley v. West, 
No. 99-7029 (Fed. Cir. May 12, 2000.)  However, because the 
Board also finds that additional medical information is 
necessary prior to a decision on the merits of the claim, the 
issue of entitlement to service connection for residuals of 
injuries to the left shoulder and left elbow will be 
addressed in the remand portion of this decision. 


II.  New and Material Evidence Claims

An April 1987 rating decision denied the veteran's claims of 
entitlement to service connection for arthritis of the back 
and neck.  The veteran's had contended that he injured his 
neck and back in the alleged automobile accidents and a train 
wreck while on active duty and that current arthritis of the 
back and neck was related to those injuries.  The April 1987 
decision was based on a finding that the veteran's service 
medical records made no mention of any injuries to the neck 
or back, and that any current neck or back disorders, if 
present, were too remote to the veteran's period of service 
to be related thereto.  The veteran was notified of that 
decision and of his appellate rights in May 1987 but failed 
to seek appellate review within one year of notification.  
Therefore, that decision is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104(a), 

20.302, 20.1103.  However, if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A.   § 5108. 

Reviewing a final decision based on new and material evidence 
is potentially a three-step process.  See Elkins v. West, 12 
Vet. App. 209, 214-9 (1999).  First, the Board must determine 
whether the evidence submitted since the prior decision is 
new and material.  If "the Board finds that no such evidence 
has been offered, that is where the analysis must end."  
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new 
and material evidence has been presented, the claim is 
reopened and all the evidence of record must be considered to 
determine whether it is well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Finally, if the claim 
is well grounded, and if VA's duty to assist under 
38 U.S.C.A. § 5107(a) has been fulfilled, the Board may 
evaluate the merits of the claim.  See Winters v. West, 12 
Vet. App. 203, 206-7 (1999).

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and also requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir. 1998), citing 38 C.F.R. § 3.156(a).  This need not 
mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 

Fed. Reg. 19088, 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

The April 1987 rating decision which denied service 
connection for arthritis of the neck and back is final, as it 
was the last disposition in which the claim was finally 
disallowed on any basis.  The relevant evidence at that time 
consisted of the veteran's service medical records, 
statements by the veteran, and 3 lay statements by the 
veteran's former commanding officer and 2 former service 
members.  Consequently, the evidence that must be considered 
in determining whether the claim may be reopened based on new 
and material evidence is that added to the record since the 
April 1987 rating decision.

A.  Back condition

Since that rating decision, the pertinent clinical evidence 
includes a VA orthopedic examination report dated in December 
1996.  X-ray examination at that time revealed moderate to 
advanced degenerative spondylosis of the lumbar and lower 
thoracic spine.  The Board finds that this report is new, as 
it was not of record at the time of the April 1987 rating 
decision.  However, the examination report does not include a 
medical opinion stating that the veteran's spine conditions 
began in service or during the one-year presumptive period 
following service.  Therefore, the report is not probative on 
the issue of whether a current back disorder is related to 
service, which was the basis for the RO's denial in April 
1987.  See 38 C.F.R. § 3.156. 

The veteran also submitted photocopies of his service medical 
and service personnel records.  Since these are merely 
duplicates of records which had already been associated with 
the veteran's claims file at the time of the April 1987 
rating decision, they are not new.  Those records contain no 
competent evidence suggesting that the veteran's back 
disorder was incurred during his period of active 

service.  Accordingly, the copies of service medical and 
personnel records are not new or material.  

The only other clinical evidence submitted since the April 
1987 rating decision includes an August 1974 admission report 
from Richland Memorial Hospital, VA pulmonary examination 
reports dated in April 1992, and reports from a VA 
nutritionist dated from 1988 to 1989.  These reports, 
however, do not pertain to treatment for the veteran's back 
disorder.  Thus, none of the additional medical evidence 
shows a nexus between the veteran's current back disorder and 
his period of service. Therefore, the additional medical 
evidence is not material.

The Board has also considered lay statements by the veteran, 
his wife, and the men who knew the veteran while he was on 
active duty.  The Board notes that the statements by the 
veteran's former commanding officer and buddies are 
duplicates of statements previously considered by the RO in 
its April 1987 rating decision and are thus not new.  
Although several statements by the veteran and his wife are 
new, their statements cannot be deemed material, as defined 
by 38 C.F.R. § 3.156.  As discussed above, evidence is 
probative when it tends to prove, or actually proves, an 
issue.  See Routen, 10 Vet. App. at 186, citing Black's Law 
Dictionary 1203 (6th ed. 1990).  To be material, the evidence 
also should be so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).  The lay statements by the veteran and 
his wife fail to meet both of these tests.  The Court has 
held that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu, 2 Vet. App. at 494-95. The record does 
not reflect that the veteran or his wife possess the medical 
training and expertise necessary to render an opinion as to 
either the cause of an orthopedic disability.  As a result, 
their statements lack probative value and are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  



The additional evidence received since the April 1987 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, does not tend to show that the veteran 
has a current back disorder which began in service or during 
the one-year presumptive period following separation from 
service.  The Board concludes that new and material evidence 
has not been submitted since the April 1987 rating decision 
to reopen the claim for service connection for a back 
condition.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to reopen his claim for 
service connection for a back disability.  See Graves v. 
Brown, 8 Vet. App. 522, 524 (1996). 


B.  Cervical spine condition

The April 1987 rating decision denied service connection for 
a arthritis of the cervical spine on the basis that no injury 
to the neck was shown in service, and that arthritis of the 
neck, if present, was first manifested at a time so remote 
from service as to not show a relationship to service.

Since the RO's final decision, a December 1996 VA examination 
report contains an opinion that there is a nexus between a 
current disorder of the cervical spine and an injury in 
service.  During the interview, the veteran indicated that he 
injured his neck during a train accident while on active 
duty.  The examiner commented that the veteran's claims file 
was not available for review.  X-ray examination at that time 
revealed advanced osteoarthritis of the cervical spine.  The 
examiner indicated that he believed that the veteran's neck 
problem was probably related to an injury in service. 

The Board finds this report to be new, as it was not of 
record at the time of the April 1987 rating decision and it 
is not cumulative of any other evidence at that time.  In 
addition, as this report includes a medical opinion relating 
the veteran's arthritis of the cervical spine to an injury 
which occurred in service, it is clearly probative of 

the central issue of whether the veteran suffers from a 
cervical spine condition which is related to service.  
Accordingly, the Board finds that new and material evidence 
has been submitted since the April 1987 rating decision; 
thus, the claim for that benefit must be reopened. 

Turning to the second step of the Winters analysis, the Board 
must determine whether the veteran's claim for service 
connection for a cervical spine condition is well grounded.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  As noted, a well-grounded claim is defined as a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy, 1 Vet. App. at 81. 

After reviewing the evidence of record, the Board finds that 
the veteran's claim for service connection for a cervical 
spine condition is well grounded.  38 U.S.C.A. § 5107(a); 
Hensley, supra.  However, the Board also finds that 
additional medical evidence is necessary prior to a final 
disposition of the appeal on that issue, which will be 
addressed in the remand portion of this decision. 


ORDER

A well grounded claim not having been submitted, service 
connection for degenerative joint disease of the hands is 
denied.

A claim of entitlement to service connection for residuals of 
left shoulder and left elbow injuries is found to be well 
grounded, and, to that extent, the appeal on that issue is 
granted. 

New and material evidence not having been submitted to reopen 
a claim for service connection for a back condition, the 
appeal on that issue is denied.

New and material evidence having been submitted, a claim of 
entitlement to service connection for a cervical spine 
disorder is reopened. 

A claim of entitlement to service connection for a cervical 
spine disorder is found to be well grounded, and, to that 
extent, the appeal on that issue is granted. 


REMAND

For the reasons stated above, this case is REMANDED to the RO 
for the following:

1.  The RO should arrange for the veteran 
to be examined by a specialist in 
orthopedics.  It is imperative that the 
examiner review the veteran's claims 
file. The examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that disorders of the left 
shoulder, left elbow, and cervical spine, 
if found, are related to injuries claimed 
to have been sustained by the veteran 
while on active duty from January 1943 to 
February 1946.

2.  Upon receipt of the examination 
report, the RO should ensure that the 
question posed above has been answered by 
the examiner.  If not, the examination 
report should be returned to the examiner 
for completion.

The RO should then review the evidence and determine whether 
the veteran's claims may now be granted.  If the decision 
remains adverse to the veteran on any or all of his claims, 
he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purpose of this REMAND is to obtain 
clarifying medical information.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran until he 
receives further notice.  The appellant has the right to 
submit additional evidence and argument on the matters which 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

